﻿First of all, allow me to
extend to Mr. Vuk Jeremič my sincere congratulations
on his election as President of the General Assembly
at its sixty-seventh session. I am convinced that his
extensive professional experience will contribute to the
successful work of the this session of the Assembly of
our universal Organization.
It is my great pleasure to convey my greetings to
Secretary-General Ban Ki-moon and to express my
country’s sincere appreciation for his tireless efforts
towards achieving the goals of the United Nations.
Once again, recent world developments have
proved that it is impossible to address global and
regional issues without strengthening the central role
of the United Nations in international affairs or without
collective initiatives in world politics that fully respect
the norms of international law. In that regard, it has
become obvious that the Organization needs rational
reform, as a result of which a renewed United Nations
will emerge that will be able to respond quickly and
appropriately to world developments and to effectively
meet the numerous global challenges and threats of the
next generation.

The efforts to strengthen United Nations
peacebuilding activities deserve further comprehensive
support. In that regard, it is my pleasure to note
that Tajikistan continues to make a considerable
contribution in that area by participating in United
Nations peacekeeping operations.
Tajikistan is convinced that respect for cultural
and religious diversity, as well as dialogue among
civilizations, is essential for global peace and
understanding. In that regard, we are deeply concerned
at the increase in many parts of the world of attempts to
denigrate religions, in particular Islam, by misusing the
freedom of expression. We strongly condemn such acts.
There is no doubt that the establishment of
comprehensive legal norms on human rights is one of the
major accomplishments of the United Nations. Human
rights, along with peace, security and development, are
the pillars of the United Nations system. As a signatory
to the major international treaties on human rights,
Tajikistan consistently implements measures aimed at
ensuring the protection and promotion of human rights
in the country.
With the intent of making a greater contribution
towards the implementation of the noble goals of the
Human Rights Council, the Government of Tajikistan
has decided to present its candidature to that important
body for the term 2015-2017. In that regard, we sincerely
hope that Member States will render their valuable
support to our candidature.
Within the context of the withdrawal of the
International Security Assistance Force from
Afghanistan, scheduled for 2014, the Afghan issue
will acquire critical importance not only for the
region but for the entire world. We believe that the
social and economic development of Afghanistan is
key to ensuring stable peace in that country. For that
reason, international assistance to Afghanistan should
aim first and foremost to fully restore its economy, to
further strengthen its social well-being and to create
employment. In that regard, the completion of projects
to build railroads, motorways, power transmission
lines and gas pipelines that connect Afghanistan with
Tajikistan and other countries of the region is of the
utmost importance.
Last March, Tajikistan hosted the fifth Regional
Economic Cooperation Conference on Afghanistan,
which submitted specific proposals and projects in
various areas that will contribute to regional cooperation and include the participation of Afghanistan. As
a close neighbour of Afghanistan, Tajikistan has
participated actively in the rehabilitation of the Afghan
economy and the country’s social infrastructure. We
are convinced that the processes of multidimensional
regional cooperation should fully involve Afghanistan.
The prevention of drug trafficking is one of the
important areas requiring cooperative efforts on the part
of the international community. It is essential that the
international community coordinate measures aimed at
reducing both the demand and the supply of drugs, and
integrate efforts undertaken at the national level into
an international strategy for drug control. Tajikistan
has designed its own anti-narcotics strategy, which
includes short- and long-term programmes of action,
cooperation and interaction on bilateral, regional and
multilateral bases, and has begun to develop a new
anti-narcotics strategy for the period 2013-2020.
The Ottawa Convention calls on the international
community to put an end to the suffering and casualties
caused by anti-personnel mines, which kill and maim
hundreds of people, mostly innocent and defenceless
civilians, especially children, and that obstruct
economic development and reconstruction. Regrettably,
the suffering and misery that anti-personnel landmines
cause is a serious burden on those citizens of my country
who live along the border with neighbouring States. In
that regard, we are committed to the full and effective
implementation of the Convention, in cooperation with
all parties concerned. Tajikistan is a strong advocate of
a mine-free Central Asia.
The year 2012 will be remembered as a historic
moment. Two decades after their first meeting in Rio
de Janeiro, national representatives gathered there
again to discuss and identify the most effective ways of
achieving sustainable development. The United Nations
Conference on Sustainable Development reiterated our
commitment to a path towards sustainable development
and to ensuring an economically, socially and
ecologically sustainable future for our planet: the future
we want. Ensuring sustainable economic development
designed to improve people’s living standards and
quality of life is a strategic goal of the Government of
Tajikistan. We give special attention to the effective,
rational and protective use of natural resources, the
primary dimension of a green economy.
Making access to energy a priority is the key to
achieving all the Millennium Development Goals.
It is especially crucial for developing countries and remote mountain territories located far from major
infrastructure. My country is no exception to that, and
our access to energy is the key to social and economic
development and poverty reduction. Regrettably,
however, we are compelled to state that due to a lack of
mutual understanding and cooperation in the region and
to disregard for Tajikistan’s legitimate rights and vital
interests, for the past 10 years our country has suffered
from a severe power shortage during the winter.
Because of its lack of other energy sources, it is
vitally important for Tajikistan, which has enormous
hydro-energy potential, to develop hydropower
in a planned and integrated manner. According to
international treaties, Tajikistan has every right to use
its natural resources, including hydropower, for the
benefit of its people. At the same time, we wish to make
it clear from this rostrum, with full responsibility, that
in developing its hydropower potential, the Republic
of Tajikistan has no intention of exclusively pursuing
its own interests at others’ expense. On the contrary,
we sincerely advocate mutually beneficial regional
cooperation and partnership. It is against that backdrop
that we should view Tajikistan’s active cooperation
with the World Bank in developing a technical,
economic, social and ecological assessment of the
Rogun hydropower station, a project of vital importance
to my country. Similarly, we expect that while the
assessment is being carried out, the parties concerned
in the region will abstain from hasty and unconsidered
statements and actions that may run counter to existing
international agreements and to the spirit of friendship,
cooperation and good neighbourliness.
Tajikistan attaches great importance to the
interests of landlocked developing countries, whose
location makes them vulnerable. It is obvious that
Tajikistan’s geographic isolation and lack of access to
the sea constitute a serious obstacle to its sustainable
development. Under the circumstances, it is clear that
a network of reliable and unimpeded transportation
and communications arteries connecting Tajikistan to
the outer world via its neighbours is becoming vitally
important. In that regard, we call for the elimination
of any artificial and economically unsupported barriers
and obstacles to transportation and communication
links among the countries of the region that do not
contribute to developing and strengthening regional
cooperation and partnership. We hope that the relevant
United Nations missions in the region will pay due
attention to this issue. International Year of Water Cooperation, initiated
by Tajikistan, which coincides with the twenthieth
anniversary of the proclamation of 22 March as World
Water Day. To implement the goals of the International
Year of Water Cooperation, Tajikistan proposes holding
a number of events in 2013, including, in particular, a
General Assembly thematic session and an international
conference dedicated to water cooperation issues. In
that regard, my country will present a draft resolution
for consideration by the Second Committee. I would
like to take this opportunity to express our sincere hope
that Member States will support this initiative.
Tajikistan, as a strong supporter of broad and
comprehensive cooperation, believes that only
collective, coordinated efforts and effective regional
and international cooperation can serve as a foundation
for joint success, render the world a better and safer
place and make the lives of the people of our planet
happier and more dignified.